DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/459555 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent No. 8939981).
Anderson discloses a surgical instrument (12), comprising: a body comprising a distal end (14), a proximal end (27), a bottom surface (22), and a top surface (18); and a plurality of columns of cutting blades spaced apart and positioned on the top surface, wherein the plurality of columns of cutting blades extends vertically along at least a portion of the top surface from the distal end to the proximal end. As seen in figure 1, there are a plurality of rows of cutting elements, each row has a plurality of cutting blades extending vertically from the distal end to the proximal end. 
Regarding claim 2, each cutting blade in the plurality of cutting blades comprises a same height (Figure 1). 
Regarding claim 5, the distal end (14) includes a first horizontal width; the proximal end (27) includes a second horizontal width; and the first horizontal width is greater than the second horizontal width such that the body includes a width that tapers from the distal end to the proximal end (Figure 7). 

Regarding claim 7, the plurality of cutting blades includes a quantity of cutting blades in the range of two cutting blades to 40 cutting blades (as seen in figure 3, each row has about 14 columns of blades). 
Regarding claim 8, Anderson discloses a surgical instrument (12), comprising: a body comprising a distal end (14), a proximal end (27), a bottom surface (22), and a top surface (18), the top surface including a slope extending upward and along a single plane from the distal end to the proximal end (Figure 2); and a plurality of columns of cutting blades spaced apart and positioned on the top surface, wherein each of the plurality of cutting blades extends vertically along at least a portion of the top surface. As seen in figure 1, there are a plurality of rows of cutting elements, each row has a plurality of cutting blades extending vertically from the distal end to the proximal end. 
Regarding claim 10 each cutting blade in the plurality of cutting blades comprises a respective uniform height (Figure 1, 2). 
Regarding claim 12, the distal end (14) includes a first horizontal width; the proximal end (27) includes a second horizontal width; and the first horizontal width is greater than the second horizontal width such that the body includes a width that tapers from the distal end to the proximal end (Figure 7). 
Regarding claim 13, the proximal end (area of blade near 27 before the mounting portion) and the distal end (18) include a same horizontal width such that the body includes a uniform width (Figure 4). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent No. 8939981).
Anderson discloses the claimed invention except for 9 the slope defining an angle between the top surface and the bottom surface in the range of 1 degree and 15 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the slope of the device of Anderson in the range of 1 to 15 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a surgical instrument having a top surface with a flat plane with a plurality of cutting blades extending vertically from a distal end to a proximal end such that the height of the blades increase from the distal end to the proximal end.
It is also not disclosed each of the blades has a uniform height wherein at least two of the blades have different uniform heights.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775